DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.

Response to Amendments
3.         The amendment received on 02/08/2021 has been entered and made of record. New claims 15-18 added.
Claims 1-18 are pending.

Response to Argument/Remarks 
4.         The Applicant argument filed on 02/08/2021 with respect to claim 1 have been fully considered but they are not persuasive. 

         Regarding claims 1, Applicant, in pages 6-7 of the remarks, argues that the applied prior art Xue fails to teach the following limitation:  
“Performing a maximum-filtering processing on an original image”.
 with the Applicant for the reasons discuss below.
 Xue specifically teaches page (196 Col. 1, Rahman et al [10] calculates the center-around information with Gaussian blur operation. Rahman page 101, the different surround functions are applied to the original image. Also Xue teaches about Gaussian around function which is used to blur or smooth or reduce the noise of an image. Xue page 198, FIG. 2A is an original image, FIG. 2C is SSR (Single Scale Retinex) a method used a Gaussian blur to reduce noise of the original image (2A)). FIG. 2D is MCR (Multi Scale Retinex) is a method used Gaussian around Function to smooth an original image (FIG. 2A). Xue page 196 Col. 2 after calculating each component, we can obtain tone image, color image and brightness image. Brightness image is used to estimate the illumination component of the image. Xue clearly use Gaussian filter operation to remove some of the distortion in image). Xue clearly indicated that using Multi-scale Retinex Algorithm we can obtain brightness image which is used to estimate luminance component. Xue page 196 col 1 Gaussian around function. In general, multi-scale Retinex algorithm will be low, moderate and high scale, namely, m=1, 2, 3, and the corresponding scale parameter of Gaussian around function are selected as s=16, 80, 250 respectively. These three values apply to most image enhancement. In practical application, the small scale generally takes s<50, in middle scale takes 50<s<100 and in large scale takes s>100. The Gaussian around function filter as performing filtering by apply the maximum scale values to the original image and obtain the brightness image. Thus, both the Gaussians around function filter and the ).
Therefore, the cited reference, Xue, teaches the claimed limitations in question. 

Claim Rejections - 35 USC § 102 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  
(a)(l) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 1, 2, 3, 4, 5, 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Xue et al. hereinafter Xue (Video Image Dehazing Algorithm Based on Multi-scale Retinex with Color Restoration.pdf)

Regarding claim 1, an image processing method, comprising: performing a maximum-filtering processing on an original image and obtaining a luminance channel of the image (Xue teaches Page 196, Col. 1 This new technology allows selecting each pixel, and each pixel can be processed only once. Calculating the ratio between each processed pixel to obtain a new pixel value. Rahman et al [10] calculates the center-around information with Gaussian blur operation. After calculating each component, we can obtain tone image, color saturation image, and brightness image. Because human eyes are the most sensitive to the brightness of the image, and in order to reduce the complexity of the algorithm, brightness image is used only to estimate the illumination component of the image. The brightness image component is corresponding to luminance component of an image); and
Performing a guided-filtering processing on the obtained luminance channel and estimating and obtaining an incident component (Xue teaches Page 196, Col. 2 We adopt a linear guided filtering to estimate the illumination component of the image, which involves the characters of preserving edge and detail enhancement. The illumination component is corresponding to an incident component).

Regarding claim 2, the image processing method according to claim l, wherein the performing the maximum-filtering processing on the original image, comprises: performing the maximum-filtering processing on a luminance component of the original image (Xue teaches Page 196, Col. 1 This new technology allows selecting each pixel, and each pixel can be processed only once. Calculating the ratio between each processed pixel to obtain a new pixel value. Rahman et al [10] calculates the center-around information with Gaussian blur operation. After calculating each component, we can obtain tone image, color saturation image, and brightness image. Because human eyes are the most sensitive to the brightness of the image, and in order to reduce the complexity of the algorithm, brightness image is used only to estimate the illumination component of the image. The brightness image component is corresponding to luminance component of an image).

Regarding claim 3, the image processing method according to claim l, wherein, performing the guided-filtering processing on the obtained luminance channel comprises: performing a Gaussian-filtering processing on the original image and obtaining a guided image (Xue teaches Page 196, Col. 2 we first use multi-scale Retinex algorithm to process brightness image, and then obtain its reflective component. It uses Gaussian surround function in different scales with the brightness of the image);
Performing the guided-filtering processing on the obtained luminance channel through the obtained guided image and estimating and obtaining the incident component (Xue teaches Page 196, Col. 2 We adopt a linear guided filtering to estimate the illumination component of the image, which involves the characters of preserving edge and detail enhancement, a combination of guided filtering and Retinex algorithm is used to get reflected component).

Regarding claim 4, the image processing method according to claim l, wherein after the estimating and obtaining the incident component, the method further comprises: performing a correction processing on the estimated and obtained incident component according to a predefined correction formula (Xue teaches Page 197, Col. 2 Some areas of a luminance image obtained by eqn (13) are dark. It is necessary to adjust to enhance the quality of the image. We use a global nonlinear Gamma correction method for correcting brightness of the image).

Regarding claim 5, the image processing method according to claim 4, wherein the correction formula comprises: 
    PNG
    media_image1.png
    54
    97
    media_image1.png
    Greyscale
 Wherein, W = 2b —l, b is a quantity of bits in the original image, Y is a predefined correction factor (Xue teaches Page 197, Col. 2 Some areas of a luminance image obtained by eqn (13) are dark. It is necessary to adjust to enhance the quality of the image. We use a global nonlinear Gamma correction method for correcting brightness of the image, the formula is as follow: 
R1 (x,y) = W(R1 (x,y)/W)1/ϒ
where W and R1 (x, y) have same size, and the image is a white pixel (255 pixels of the image). Y is the calibration parameter, it usually ranges from 1 to +∞).

Regarding claim 7-11, Claims 7-11 are similar to claim 1-5 except claims 7-11 expressed the subject matter in terms of a device rather than a method.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. hereinafter Xue (Video Image Dehazing Algorithm Based on Multi-scale Retinex with Color Restoration.pdf) in view of Rao et al. US 9002131 (hereinafter, Rao).

Regarding claim 6, the image processing method according to claim l, wherein the maximum-filtering processing comprises: obtaining a maximum pixel value from
neighborhood pixels and taking the maximum pixel value as a pixel value in an output image. 

The image processing method according to claim l, wherein the maximum-filtering processing comprises: obtaining a maximum pixel value from neighborhood pixels and taking the maximum pixel value as a pixel value in an output image (Rao teaches Col. 5, line 41-65 an image is characterized as each pixel is correlated to its neighboring pixels with either high or low correlation. This characteristic is fundamental to decide the degree of Smoothness in the region or classify the various regions of the image. Then, pixels having a maximum and a minimum value in said window are identified. If the value of center pixel in the window is within this maximum and minimum value of the identified pixels, the weighted median filtering is performed).
Xue and Rao are in the same field of image enhancement (abstract). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a technique to obtain a maximum pixel value from neighborhood pixel and identify and select the pixel values and calculate the input image taught by Rao (Rao Col. 5, line 41-65 and col. 6, line 37-41) into Xue.
The suggestion/motivation for doing so would be have been to allow user of Xue to modify the filtering technique to obtain maximum pixel value from neighboring pixels to decide the interest of region of the image taught by Rao.
Therefore, it would have been obvious to combine Xue and Rao to obtain the invention as specified in claim 6.

Regarding claim 12, claim 12 is similar to claim 6 except claim 12 is expressed the subject matter in terms of a device rather than a method. 

12.	Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. hereinafter Xue (Video Image Dehazing Algorithm Based on Multi-scale Retinex with Color Restoration.pdf) in view of Vermeir et al. US 20150016720 (hereinafter, Vermeir).

Regarding claim 13, an image processing device, comprising: a storage, a processor, and computer programs stored in the storage and executable by the processor, wherein the processor is configured to read and execute the computer programs in the storage and execute steps of the image processing method according to claim 1.
Xue disclose the invention of claim 1 as discussed above except a storage, a processor, and computer programs stored in the storage and executable by the processor, wherein the processor is configured to read and execute the computer programs in the storage and execute steps of the image processing method according to claim 1. In a related field of endeavor, Vermeir teaches:
An image processing device, comprising: a storage, a processor, and computer programs stored in the storage and executable by the processor, wherein the processor is configured to read and execute the computer programs in the storage and execute steps of the image processing method according to claim 1 (Vermeir teaches [0028] another aspect of the invention provides machine readable instructions (software) which, when executed by a processor, perform any of the described methods. The machine-readable instructions may be stored on an electronic memory device, hard disk, optical disk or other machine-readable storage medium. The machine-readable medium can be a non-transitory medium. The machine-readable instructions can be downloaded to the storage medium via a network connection).

Xue and Vermeir are in the same field of image enhancement (abstract). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a device to process and store an image processing instruction taught by Vermeir (Vermeir [0028]) into Xue.
The suggestion/motivation for doing so would be have been to allow user of Xue to execute and store the algorithms of the image processing method taught by Vermeir.
Therefore, it would have been obvious to combine Xue and Vermeir to obtain the invention as specified in claim 13.

Regarding claim 14, a non-volatile computer storage medium, comprising: computer executable instructions stored on the non-volatile computer storage medium, wherein when the computer executable instructions are executed by a processor, steps of the image processing method according to claim I are executed by the processor.


A non-volatile computer storage medium, comprising: computer executable instructions stored on the non-volatile computer storage medium, wherein when the computer executable instructions are executed by a processor, steps of the image processing method according to claim I are executed by the processor (Vermeir teaches [0076] FIG. 10 shows an exemplary processing apparatus 200 which may be implemented as any form of a computing and/or electronic device, and in which embodiments of the system and methods described above may be implemented. Processing apparatus 200 may implement the system shown in FIG. 2 or the method shown in FIG.9. Processing apparatus 200 comprises one or more processors 201 which may be microprocessors, controllers, or any other Suitable type of processors for executing   instructions to control the operation of the device. The processor 201 is connected t0 other components of the device via one or more buses 206. Processor executable instructions 203 may be provided using any computer-readable media, Such as memory 202. The processor executable instructions 203 can comprise instructions for implementing the functionality of the described methods. The memory 202 is any Suitable type Such as read-only memory (ROM), random access memory (RAM), a storage device of any type Such as a magnetic or optical storage device. Additional memory 204 can be provided to store data 205 used by the processor 201. The processing apparatus 200 comprises one or more network interfaces 208 for interfacing with other entities).
Xue and Vermeir are in the same field of image enhancement (abstract). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a computer to execute instructions described in claim 1 and store the data in memory taught by Vermeir (Vermeir [0076]) into Xue.
The suggestion/motivation for doing so would be have been to allow user of Xue to execute and store the algorithms of the image processing method taught by Vermeir.
Therefore, it would have been obvious to combine Xue and Vermeir to obtain the invention as specified in claim 14.


Allowable Subject Matter
13.	Claim 15-18 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Regarding claim 15, none of the references of record alone or in combination suggest or fairly teach after the traversing in the window having the window size is completed, reducing the window size by a predefined step size, and repeating the above traversing until the window size is 1 and a luminance channel of the image is obtained. Claim 17 is allowable for the same reasons as claim 15 except claim 17 is directed to device claim. Claim 16 and 18 are allowable since they are dependent on claim 15 and claim 17 respectively. 
Conclusion
15. THIS ACTION IS MADE FINAL. See MPEP § 706.076). Applicant is reminded
of the extension of time policy as set forth in 37 CFR 1 .1 36(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .1 36(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOCK BERHANU SHEBRU whose telephone number is (571)272-4590.  The examiner can normally be reached on Monday-Fridays 8:00 AM - 4:30 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENOCK BERHANU SHEBRU/Examiner, Art Unit 4165           

		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666